                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARLOS J. RIVERA MAYSONET,                        :
                                                  :
                              Petitioner,         :          CIVIL ACTION NO. 18-2260
                                                  :
       v.                                         :
                                                  :
TAMMY S. FERGUSON, THE DISTRICT                   :
ATTORNEY OF THE COUNTY OF                         :
LEHIGH, and THE ATTORNEY                          :
GENERAL OF THE STATE OF JOSH                      :
SHAPIRO,                                          :
                                                  :
                              Respondents.        :

                                             ORDER

       AND NOW, this 11th day of February, 2019, after considering the petition for a writ of

habeas corpus under 28 U.S.C. § 2254 filed by the pro se petitioner, Carlos J. Rivera Maysonet

(Doc. No. 1), the respondents’ response in opposition to the habeas petition (Doc. No. 5), and the

state court record and the publicly available docket entries; and for the reasons set forth in the

separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The petition for a writ of habeas corpus under 28 U.S.C. § 2254 (Doc. No. 1) is

DISMISSED;

       2.      There is no cause for issuance of a certificate of appealability; and

       3.      The clerk of court shall mark this matter as CLOSED.


                                                      BY THE COURT:



                                                      /s/ Edward G. Smith __
                                                      EDWARD G. SMITH, J.
